Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 4 December 1782
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
Amsterdam the 4 Decemb̃. 1782

We duely receiv’d the Letter with which your Excellency pleased to favour us the 19th. of Novembr. past, by which we observe Messs. Le Couteulx and Mr. Grand Call’d upon Yoúr Excellency, to Conferr, about the Subject on Which we beg’d yoúr approbation. The Opinion of Yoúr Excellency, tho given as a private Citisen is of more Consideration to ús, then that we Should go forward by Interpreting the Ideas of Mr. Morris. We Submit then entirely to Yoúr Excellency’s Opinion till such time We Can receive the Necessary dispositions of Said Gentleman. Moreover it gives us allways a great Satisfaction, to be ruled by Yoúr Excellency’s advice, in all Matters Wherein the Intrest of the United States is Concern’d—.
We’ll Write this Evening to Mr. Dumas at the Hague, to advise him Yoúr Excellency’s pleasure, in having as Soon as possible, all the Accounts, of Repairs to the House, to have them paid off.
We must again Crave yoúr Excellency’s advice, about a Bill of Exchange of £2458.10. Tourns. Drawn by Mr. Morris the 24th. Septr. 1782. at 60 days Sight to the Order of Mr. Jan Vander Wertf, Value reciev’d, on Messs. Fizeaux Grand & Co. of this City, which they have protested the 16 Novr. past, for want of advise, and as he is falling due the 15th. Janny. to Come.! Should we interfere in Case he was not paid? We don’t Comprehend their mentioning not to have any advise, as it is the Same date by which we received our Letter, a word of Yoúr Excellency there about will greatly Oblige those who have the Honour to remain with respectfull regard—.
Sir / Yoúr Excellency’s most / Obedt. humbe Servants.
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

